stage
APR 22 2019

UNITED STATES DISTRICT COURT Clerk, U.S. District & Bankruptcy

FOR THE DISTRICT 0F COLUMBIA courts for the mistrict of columbia

Stanley Grayson Baker a.k.a. )
Robert Ray Rigsby, )
)
Plaintiff, )

) Civil Action No. l9-678 (UNA)
v. )
)
Department of Defense et al., )
)
Defendants. )

MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the F ederal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’S jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R.`Civ. P. S(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

 

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

 

Plaintiff is a District of Columbia resident. His Complaint consists of cryptically worded

 

 

Date: April l § 2019 United States District Judge

